            Case 1:18-cv-09786-JPC Document 96 Filed 01/25/21 Page 1 of 2


                                                                      Littler Mendelson, PC
                                                                      900 Third Avenue
                                                                      New York, NY 10022.3298




                                                                      Jean L. Schmidt
                                                                      212.497.8486 direct
                                                                      212.583.9600 main
                                                                      646.417.7534 fax
                                                                      jschmidt@littler.com

January 25, 2021



VIA ECF

Honorable John P. Cronan
U.S. District Court Judge
Southern District of New York
500 Pearl Street, Room 1320
New York, New York 10007

Re:       Johnson v. L’Oréal USA, Civil No. 18-cv-9786 (JPC)

Dear Judge Cronan:

We represent Defendant L’Oréal USA (“L’Oréal”) in the above referenced matter. In accordance
with Your Honor’s Individual Rules, we write on behalf of L’Oréal to request a brief extension of
time for each date set forth in the summary judgment briefing schedule. Defendant proposes the
following new deadlines:
      •    From February 1, 2021 to February 16, 2021: Deadline for Defendant to Move for
           Summary Judgment;
      •    From March 8, 2021 to March 23, 2021: Deadline for Plaintiff to Serve her Opposition
           to Defendant’s Motion for Summary Judgment;
      •    From March 22, 2021 to April 6, 2021: Deadline for Defendant to Serve Reply Brief in
           Support of Its Motion for Summary Judgment.
An extension is necessary because some of the witnesses who Defendant is securing declarations
from have been unavailable due to unexpected personal reasons. Plaintiff has consented to this
extension of time with the understanding that Defendant will not withhold consent to any
reasonable extension request by Plaintiff for her time to respond to Defendant’s moving papers
should she need it.
Additionally, pursuant to Your Honor’s Individual Rules of Practice, Rule 2(B), Defendant
respectfully requests five additional pages (from 25 to 30) for its memorandum of law in support
of its motion for summary judgment. Defendant needs the additional five pages to adequately
address the twelve causes of action that Plaintiff alleges. If Defendant’s request is granted, Plaintiff
respectfully requests from the Court similar permission to file an opposition memorandum of law
of up to 30 pages in length.
          Case 1:18-cv-09786-JPC Document 96 Filed 01/25/21 Page 2 of 2


Honorable John P. Cronan
January 25, 2021
Page 2



This is Defendant’s first request for a modification of the briefing schedule and this schedule does
not affect any other deadlines.


We thank the Court for its consideration of this request.


Respectfully submitted,

/s/ Jean L. Schmidt

Jean L. Schmidt

cc:    Ms. Allison Van Kampen (via ECF)
       Mr. Gregory Chiarello (via ECF)

            It is hereby ORDERED that Defendant shall have until February 16, 2021 to
            file its motion for summary judgment, Plaintiff shall have until March 23,
            2021 to file her Opposition, and Defendant shall have until April 6, 2021 to
            file its Reply, if any. It is further ORDERED that Defendant's motion for
            summary judgment and Plaintiff's Opposition may each be 30 pages.

            SO ORDERED.

            Date: January 25, 2021
                  New York, New York
                                                            _______________________
                                                            JOHN P. CRONAN
                                                            United States District Judge
